

117 HR 1701 IH: Building Rural Investments, Development, and Growth for the Economy Act
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1701IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mrs. Miller of West Virginia (for herself and Mr. Trone) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo promote exports of goods and services from and facilitation of business investment in rural areas of the United States.1.Short titleThis Act may be cited as the Building Rural Investments, Development, and Growth for the Economy Act or the BRIDGE Act.2.Findings relating to attracting business investment and export promotionCongress finds the following:(1)Business investment in the United States by both domestic and foreign firms, whether in the form of new equipment or facilities or the expansion of existing facilities, is a major engine of economic growth and job creation. Increasing exports from and investment in rural areas will expand the United States economy and create United States jobs.(2)Rural areas often have greater challenges in attracting business investment, especially because rural areas do not always have economic development organizations to advance their local economic interests. When a rural area does have a local economic development organization, it may not have the capacity or funding to compete effectively with larger rivals worldwide.(3)Due to their geographic location, rural United States businesses often have limited access to information and services that facilitate export success. 3.Promotion of exports of goods and services from and facilitation of business investment in rural areas of the United StatesThe Export Enhancement Act of 1988 (15 U.S.C. 4701 note) is amended by inserting after section 2306 the following new section: 2306A.Promotion of exports of goods and services from and facilitation of business investment in rural areas of the United States(a)In generalThe Secretary of Commerce and the Secretary of State shall promote the export of goods and services from rural areas of the United States, particularly by small businesses and medium-sized businesses, and shall facilitate business investment in the United States, particularly in rural areas.(b)Relationship to Championing American Business Through Diplomacy ActThe Secretary of Commerce and the Secretary of State shall carry out subsection (a) in a manner consistent with the purposes of the Championing American Business Through Diplomacy Act (22 U.S.C. 9901 et seq.).(c)Rural area definedIn this section the term rural area means an area with a population of less than 50,000 inhabitants that is outside an urbanized area, as determined by the most recent decennial census. .